Citation Nr: 0628930	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for a chronic low 
back strain with residuals of coccyx fracture, currently 
assigned a 40 percent disability evaluation.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran filed a notice of 
disagreement in September 2003 in which he disagreed with the 
denial of entitlement to TDIU in the August 2003 rating 
decision.  However, the RO did not issue a statement of the 
case (SOC) for that particular issue.  Nevertheless, the 
issue was included in a September 2005 supplemental statement 
of the case (SSOC), which contained the applicable law and 
regulations.  As such, it appears that the September 2005 
SSOC properly informed the veteran of the pertinent 
information and cured the defect.  Moreover, the Board notes 
the veteran was led to believe that the issue of entitlement 
to TDIU was on appeal because of the issuance of the SSOC, 
and this may have resulted in his not filing a timely 
substantive appeal.  Based on the foregoing, the Board may 
fairly construe the veteran's appeal as encompassing this 
issue.  See Marsh v. West, 11 Vet. App. 468, 470-72 (1998) 
(Board has an obligation to assess its own jurisdiction on 
appealed claims); see e.g. Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (failure by appellant to file a substantive appeal 
with respect to this claim does not automatically foreclose 
his appeal, render the claim final, or otherwise deprive the 
Board of jurisdiction); see e.g. Beryle v. Brown, 9 Vet.App. 
24, 28 (1996) (holding that where Board proceeded to review 
claims on appeal where no Substantive Appeal was filed, Board 
implicitly waived the filing requirement of the Substantive 
Appeal as to those claims).  Therefore, the Board finds no 
impediment to the its jurisdiction to now address the issue 
of entitlement to TDIU.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back strain with residuals of coccyx 
fracture is not productive of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

3.  The veteran's low back strain with residuals of coccyx 
fracture is not productive of incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.

4.  The veteran's low back strain with residuals of coccyx 
fracture is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.

5.  The veteran is currently assigned a 40 percent evaluation 
for low back strain with residuals of coccyx fracture.

6.  The veteran's service-connected disability has not been 
shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain with residuals of coccyx fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5295 (2001-2005).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2003 in connection with his claim for entitlement to 
TDIU, prior to the initial decision on the claim in August 
2003.  Therefore, with respect to the issue of entitlement to 
TDIU, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The Board acknowledges that the RO did not provide the 
veteran with notice in connection with his claim for an 
increased evaluation prior to the initial rating decision in 
August 2003.  Nevertheless, the RO did later send the veteran 
a letter in March 2005 in connection with that claim, which 
met the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for an increased evaluation was readjudicated 
in a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation and for entitlement to TDIU.  Specifically, the 
March 2005 letter stated that, "To establish entitlement to 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  The March 2003 
letter also informed the veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disabilities.  The letter 
indicated that in order to qualify for a total disability 
rating he must have: one service-connected disability ratable 
at 60 percent or more; or two or more service-connected 
disabilities with at least one ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
disability rating to 70 percent or more.  Additionally, the 
December 2003 statement of the case (SOC) and the January 
2005 and September 2005 supplemental statements of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  In 
fact, the December 2003 SOC and September 2005 SSOC provided 
the veteran with the schedular criteria used to evaluate his 
service-connected back disability, namely Diagnostic Codes 
5243, 5289, 5293, and 5295.
In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the March 2003 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003 and March 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2003 and March 2005 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2003 and March 2005 letter 
informed the veteran that it was still his responsibility to 
support his claims with appropriate evidence.  The March 2005 
letter also noted that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased evaluation and for 
entitlement to TDIU, but he was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the veteran 
pertaining to effective dates, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation or to TDIU.  Thus, any 
question as to the appropriate effective date to be assigned 
is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  His records from the Social Security 
Administration were also obtained, and he was afforded VA 
examinations in July 2003 and August 2004.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 40 percent disability 
evaluation for his low back strain with residuals of coccyx 
fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
September 2005 Supplemental Statement of the Case.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 40 percent disability 
evaluation is contemplated for a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5295.  
Consequently, the veteran is not entitled to an increased 
evaluation under this Diagnostic Code.

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Further, prior to September 26, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is severe, a 40 
percent rating is warranted.  The maximum rating under Code 
5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Thus, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5292.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's low 
back strain with residuals of coccyx fracture.  The Board 
does observe that the veteran has experienced some 
neurological symptomatology.  However, an April 2004 rating 
decision specifically denied service connection for a spinal 
fracture at T-11 (thoracic compression fracture) and for 
parathesis of the lower limbs with narrowing of the neuro 
forametor bilateral and osteophyte.  

The Board does note that VA medical records dated from August 
2004 to April 2005 show that the veteran was diagnosed with 
chronic central pain syndrome of the back and lower 
extremities with bilateral L5 and S1 radiculopathy.  A 
podiatry report dated in October 2004 indicated that the 
veteran had negative plantar reflexes bilaterally, +1/4 ankle 
jerks, and absent vibratory and protective sensation in the 
lower extremities.  The treating physician also assessed the 
veteran as having sensory deficits and pain in January 2005 
that were the direct result of his injuries sustained during 
service.  However, electromyograms were obtained in April 
2002 and July 2003, which were normal and showed no 
electrodiagnostic evidence of lumbar radiculopathy.  
Similarly, an electromyelogram performed in August 2004 found 
no evidence of lumbosacral radiculopathy and instead revealed 
evidence of longstanding peripheral neuropathy.  The August 
2004 VA examiner diagnosed the veteran with severe bilateral 
lower extremity peripheral neuropathy, disc protrusion at L2-
L3, and disc degeneration at L1 and 2 and L2 and 3 and opined 
that those disorders were unrelated to the veteran's back 
strain and coccygeal/sacral fracture.   VA medical records 
dated in November 2004 also confirmed a diagnosis of 
peripheral/sensory neuropathy rather than radiculopathy.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to project 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
August 2004 VA examiner's opinion to be more probative.  The 
January 2005 VA physician apparently did not have a 
comprehensive review of the claims file.  In this regard, the 
Board notes that the private physician did not indicate that 
he had reviewed the veteran's claims file.  In fact, his 
failure to discuss or account for the results of 
electrodiagnostic testing appears to indicate that he did not 
have the opportunity to review the entire record.  As such, 
the January 2005 VA physician's opinion rests on incomplete 
information.  In contrast, the August 2004 VA examiner 
offered his opinion based on a review of all of the evidence 
and offered a rationale for the opinion reached that is 
clearly supported by the evidence of record.  
	
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the August 2004 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record.  Therefore, the Board finds that 
veteran has not met the criteria for an evaluation in excess 
of 40 percent under the old schedular criteria of Diagnostic 
Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 40 percent for his back 
disability. The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the veteran was prescribed 
bed rest by any physician.  Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's back disability.  As previously 
discussed, the veteran does not have incapacitating episodes 
with a total duration of at least six weeks during the past 
12 months.  In addition, the evidence of record does not 
indicate that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  In this 
regard, there is no medical evidence diagnosing the veteran 
with ankylosis of the spine, and there are none of the 
previously mentioned symptoms indicative of unfavorable 
ankylosis.  In fact, the August 2004 VA examination found the 
veteran to have forward flexion to 40 degrees, extension to 
25 degrees, lateral flexion to 25 degrees, left lateral 
rotation to 10 degrees, and right lateral rotation to 15 
degrees.  VA medical records dated in November 2004 also 
indicated that he had a good range of motion.  As such, the 
medical evidence of record does not show his spine to be 
fixed in flexion or extension.  Thus, the veteran is not 
entitled to an increased evaluation under the revised rating 
schedule that became effective on September 26, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability that 
is related to his service-connection back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  As discussed above, 
the veteran does have neurological symptomatology; however, 
the more probative medical evidence shows that such 
symptomatology is not a manifestation of his service-
connected back disability.  Therefore, the Board concludes 
that the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's low back strain with 
residuals of coccyx fracture is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 40 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5295.  Indeed, the January 2003 rating decision 
specifically contemplated this pain and functional loss in 
its continuation of the 40 percent disability evaluation 
under Diagnostic Code 5295.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's low back strain with residuals 
of coccyx fracture.


II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is only service-connected for a low 
back strain with residuals of a coccyx fracture, which is 
currently assigned a 40 percent evaluation.  As such, the 
veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the veteran's TDIU claim on an 
extraschedular basis in the August 2003 rating decision 
because the evidence failed to show that the veteran was 
unemployable due to his service-connected disability.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran has reported being 
last employed in January 2003 and that he is receipt of 
disability benefits from the Social Security Administration.  
The Board also observes the January 2003 VA examiner's 
comment that the veteran's ability to be employed in a 
physical and sedentary position is limited by his lack of 
pain control and his requirement for narcotic mediations.  
However, the fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  The January 
2003 VA examiner merely stated that the veteran was limited 
and did not indicate that he was entirely incapable of 
securing some form of employment.  Moreover, the January 2003 
VA examiner's opinion contemplated nonservice-connected 
disabilities, such as radicular symptoms, as well as his sole 
service-connected disability.   As such, the medical evidence 
does not show the veteran to be unemployable due solely to 
his service-connected disability. 

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 40 percent disability evaluation, the evidence does 
not show that the service-connected disorder alone precludes 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2005).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluation assigned to the 
veteran's disorder under the VA Schedule for Rating 
Disabilities accurately reflects the veteran's overall 
impairment to his earning capacity due to his service-
connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

An evaluation in excess of 40 percent for low back strain 
with residuals of coccyx fracture is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


